Citation Nr: 0716635	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a cervical spine disability.


REPRESENTATION

Appellant represented by:	H. Wyatt Hanna, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1985 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.

In a January 2006 letter to the veteran, the Board informed 
him that the Veterans Law Judge who conducted his June 2003 
hearing no longer works for the Board.  The veteran requested 
another Travel Board hearing in February 2006.  In March 
2006, the Board remanded the case to schedule another 
hearing.

The veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in March 2007.  The 
claims file includes a copy of the transcript.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).  
In March 2007, the appellant withdrew his appeal with respect 
to the issue of migraine headaches and, hence, the only issue 
remaining concerns the veteran's claim for an increased 
evaluation for his cervical spine.


FINDING OF FACT

The veteran's cervical spine disability has a moderate affect 
on his motion, forward flexion of 25 degrees, and moderate 
pain on motion.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.  §§ 4.1-4.14, 
4.4, 4.45, 4.71a, Diagnostic Codes 5243, 5290 (effective 
prior to September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show treatment during 
active duty for a cervical spine disability after a motor 
vehicle accident in July 1988.  Consequently, a February 1990 
rating decision granted service connection and assigned a 10 
percent disability rating for residuals of a fracture to the 
cervical spine at C3.  In a January 1997 rating decision, the 
RO assigned a 20 percent evaluation for residuals of a C5-C6 
fracture with mild radiculopathy.  The veteran now seeks an 
increased evaluation for his cervical spine disability.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, VA evaluated his 
cervical spine disability under Diagnostic Code (DC) 5290, 
which provides a 10 percent rating when there is slight 
limitation of the cervical spine, a 20 percent rating when 
there is moderate limitation of motion, and a 30 percent 
rating when there is severe limitation of motion.  See 38 
C.F.R. § 4.71a (2006).  

The Board observes that the Rating Schedule does not define 
the words "slight," "moderate and "severe."  However, the 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the cervical spine for VA 
purposes as 45 degrees of flexion, 45 degrees of extension, 
45 degrees of lateral flexion, and 80 degrees of rotation.  
See Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).

The Board also notes that amendments to the criteria for 
rating disabilities of the spine occurred on two occasions.  
The Board considers the claim in light of both the former and 
revised schedular rating criteria to determine whether the 
veteran's cervical spine disability warrants an increased 
evaluation.  As discussed below, both amendments pertain to 
the veteran's cervical spine.  VA's Office of General Counsel 
determined that the amended rating criteria apply only for 
periods from and after the effective date of the regulatory 
change, and only if they are favorable to the claim.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

During the course of the veteran's appeal, VA promulgated new 
regulations for the evaluation of most disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a rating of 40 percent 
when the intervertebral disc syndrome with incapacitating 
episodes has a total duration of at least 4 weeks during the 
past 12 months.  38 C.F.R. § 4.71a (2006).  Note (1) 
specifies that, for purposes of rating a disability under 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Effective September 26, 2003, VA revised the rating schedule 
again concerning diseases and injuries to the spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
under DC 5237 provides for a 20 percent evaluation when 
forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees, or when the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation requires forward flexion 
of the cervical spine to be 15 degrees or less, or there is 
evidence of favorable ankylosis of the entire cervical spine. 

In reaching this decision, the Board notes that the veteran's 
compensation examination in January 2005 provides the most 
probative evidence to evaluate this claim.

Analyzing the old criteria, the Board finds that the 
veteran's cervical spine disability does not warrant a 30 
percent rating under DC 5290.   The Board notes that 
competent medical evidence fails to show that the veteran has 
severe symptoms of a cervical spine disability.  In this 
regard, a VA compensation examination in January 2005 notes 
chronic moderate pain, moderate spasm, mild guarding, 
moderate pain with motion, moderate tenderness and moderate 
weakness but no atrophy or ankylosis.  

Indeed, the January 2005 compensation examination indicates 
that the veteran's cervical spine disability demonstrated 
forward flexion of 35 degrees, extension of 30 degrees, 15 
degrees left lateral and 20 degrees right lateral, 30 degrees 
right and left rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  Hence, the veteran's cervical 
spine disability causes moderate limitation of motion and 
therefore, does not warrant an evaluation greater than 20 
percent under DC 5290.

With respect to the issue of an increased evaluation under 
intervertebral disc syndrome, the veteran's service and post-
service medical records make no reference to the syndrome nor 
does the veteran claim that he has this condition.

Under the amended criteria, the veteran's cervical spine 
disability clearly demonstrates forward flexion greater than 
15 degrees.  The veteran's post-service medical records also 
make no reference to favorable anklyosis of the cervical 
spine.  38 C.F.R. § 4.71a, DC 5237 (2006).  The January 2005 
compensation examination lists forward flexion of 35 degrees 
and no evidence of favorable anklyosis, thereby precluding a 
30 percent disability rating under the newly revised General 
Rating Formula for Diseases and Injuries of the Spine.  

The Board also finds that the veteran's cervical spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner addressed this issue by noting only 
moderate pain and weakness and mild fatigability with a mild 
to moderate effect on his daily activities.  Nevertheless, 
after repetitive use and fatiguing at the VA examination in 
January 2005, the veteran's forward flexion only was reduced 
to 25 degrees due to loss of motion from pain. 

While the Board has considered the veteran's testimony, the 
post-service medical record, as a whole, supports these 
findings of the 2005 examination and provides evidence 
against this claim.  Hence, the evidence is insufficient to 
assign a 30 percent evaluation based on functional loss due 
to pain, weakness, fatigability, or incoordination for his 
degenerative cervical spine.  Id.

The veteran's cervical spine disability does not meet the 
criteria for an evaluation in excess of 20 percent under 
applicable evaluation criteria.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2002, 
February 2004, and June 2004:  (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
examination to determine the severity of his service-
connected cervical spine disability.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


